Title: From George Washington to Andrew Lewis, 21 April 1758
From: Washington, George
To: Lewis, Andrew


To Major Lewis— 
Sir,Fort L[oudou]n April 21st 1758.  
I do not yet know, whether any of the Levies raised by the newly appointed Officers, in consequence of the late act of Assembly, will fall to our share; and as we want about 130 men to complete the virginia Regiment; I earnestly recommend, that you will use the most efficacious means in your power to recruit your quota in Augusta, and its Borders: Farther than this District I wou’d not have you send Officers recruiting, as they must be ready to join you as soon as the Troops are ordered to this place. I have no money to send you for this purpose (which is a misfortune) but you may give the Recruits the strongest assurances, in my name, that they shall, upon their arrival at this place, receive each man £10. and a suit of clothes, advantage of the Recruits for the new Regiment.
I would have you send Lt Crawford directly to this place; he is well acquainted in those parts; and I hope from such encouragement, will be able to pick up some clever fellows.
I have so often, and so earnestly recommended the due practise of the Soldiers in their Exercises, that it is needless, I hope, to urge it again to in this letter. But I must desire, that you will take great pains to get all your Arms straightened, and the men taught to shoot well at Targets, as that is an highly necessary qualification in our Service.
I offer my Compliments to Captn McNeill, and all the Officers: & am, Sir, Your most obedient humble Servant,

Go:W.

